Citation Nr: 1700376	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  12-12 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.

2. Entitlement to service connection for a low back disability.

3. Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served in the United States Air Force from May 1973 to April 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia (Agency of Original Jurisdiction).  In that decision, the AOJ, in relevant part, denied the Veteran's service connection claims for a right hip disability and a bilateral knee disability.  The Veteran disagreed with that decision and perfected this appeal.

The Roanoke, Virginia AOJ has assumed the role of agency of original jurisdiction.

The Veteran provided testimony before a Decision Review Officer (DRO) in March 2011, and before the undersigned Veterans Law Judge at a hearing in August 2016.  Transcripts of both hearings are in the claims folder.  

As a preliminary matter, the Board recognizes that in addition to the bilateral knee disability claim, the Veteran's initial claim was for service connection for a right hip disability.  At the August 2016 Board hearing, the Veteran clarified that his right hip pain was a symptom of his low back disability and requested to broaden his claim to include entitlement to service connection for a low back disability.  The Board recognizes that the Veteran originally filed a service connection claim for a low back disability in 1975, which was denied.  As such, the Board has changed the issues on appeal to reflect the Veteran's contentions.  See generally Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim").
FINDINGS OF FACT

1.  In an unappealed November 1975 rating decision, the AOJ denied the Veteran's claim of entitlement to service connection for a low back disability on the basis that a low back disability was not shown by the evidence of record.

2.  The evidence associated with the claims file subsequent to the AOJ's November 1975 denial of his service connection claim is not cumulative or redundant and is new and material as it includes a medical opinion suggesting that the Veteran's lumbar spine disability may be related to his conceded in-service injury.

3.  The Veteran's lumbar spine spondylolisthesis is attributed to his period of service.

4.  The evidence of record is in equipoise as to whether the Veteran's degenerative arthritis of the bilateral knees is related to his in-service injury or his service-connected lumbar spine spondylolisthesis.


CONCLUSIONS OF LAW

1.  The November 1975 rating decision denying entitlement to service connection for a low back disability is final.  38 U.S.C.A. § 4004(b) (West 1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1975).

2.  Since the November 1975 rating decision, new and material evidence has been received to reopen the claim for service connection for a lumbar spine disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(b) (2016).

3.  The criteria for service connection for lumbar spine spondylolisthesis have been met.  38 U.S.C.A. §§ 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

4.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service-connection for degenerative arthritis of the bilateral knees have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  To the extent that there may be any deficiency of notice or assistance with respect to the Veteran's claims, there is no prejudice to the Veteran in proceeding with adjudication given the favorable nature of the Board's decision.

New and Material Evidence

The Veteran seeks to establish entitlement to service connection for a lumbar spine disability.  Service connection is established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during periods of active service.  38 U.S.C.A. § 1110.  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  Under the applicable provisions, a claim shall be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence which relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If it is determined that new and material evidence has been received, the claim must be reopened.  VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

In this case, the Veteran originally filed a service connection claim for low back problems in September 1975.  A November 1975 rating decision denied the Veteran's claim, reasoning that the Veteran's service treatment records were silent for a low back condition.  It appears that the relevant evidence before the AOJ at the time of the November 1975 decision consisted of the Veteran's service treatment records.  By a letter dated November 26, 1975, the Veteran was notified of the denial and advised of his appellate rights.  The Veteran did not submit a notice of disagreement, or new and material evidence, within one year of notice of the denial.  That decision, therefore, is final.  See 38 U.S.C.A. § 4004(b) (West 1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1975).

Since that time, the evidence received consists of nexus opinions, treatment records, and lay statements suggesting that the Veteran's low back disability may be related to an in-service fall.  See Buddy Statements dated March 2011, November 2014, and January 2015; Letter from Dr. D.A.M. dated July 30, 2015; VA Treatment Record dated August 10, 2016.  The evidence is new as it was not previously associated with the Veteran's claim folder at the time of the 1975 denial.  The evidence is material because it relates to the in-service injury and nexus criteria for service connection.  See 38 C.F.R. §§ 3.156 (a), 3.304(f); Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low" and in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement).  Thus, the claim is reopened.

Service Connection

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  The Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

As previously noted, service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, for Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including arthritis, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Low Back Disability

The Veteran avers that his current low back disability is directly related to his period of service.  Specifically, the Veteran reports that, in January 1974, he was carrying a floor buffer up a flight a stairs and fell backwards.  He hit his low back when he fell and claims that the pain has remained since then.  In support of his claim, the Veteran has submitted three lay statements from his fellow servicemen, who witnessed the fall.  The Board finds that the statements are competent and credible, as there is no evidence contradicting them and accept such statements as evidence of an in-service injury.  Thus, the outcome of his case turns on whether there is a competent and credible nexus between the Veteran's in-service fall and his current low back disability.

The Veteran's service treatment records reflect that, in February 1974, an x-ray was conducted due to low back pain (LBP).  The radiologist interpreted the results as showing some sacralization of L5.  The Veteran endorsed a history of recurrent back pain on his April 1974 separation examination.

The record includes a letter from the Veteran's chiropractor, Dr. D.A.M.  In a July 2015 letter, Dr. D.A.M. diagnosed the Veteran with first degree spondylolisthesis of L4 and L5 of the lumbar spine and opined that this disability was more likely than not caused by his in-service fall.  In so finding, Dr. D.A.M. reasoned that a hard fall on the buttocks is the most likely way to acquire a spondylolisthesis of the lower lumbar spine.  There is no evidence to the contrary.

Given the above evidence, and the lack of evidence against the Veteran's claim, the Board finds that service connection for spondylolisthesis of the lumbar spine is warranted.  

Bilateral Knee Disabilities

The Veteran presents two alternative theories of entitlement to service connection for his bilateral knee disability.  First, the Veteran reports that at the time of his January 1974 in-service fall, the floor buffer fell across his knees and has caused bilateral knee pain since that time.  Alternatively, the Veteran reports that his lumbar spine disability has either caused or aggravated his bilateral knee disability.  As noted before, the Veteran's in-service injury is conceded.

The record demonstrates that the Veteran has arthritis in both knees.  As a preliminary matter, the Board finds that service connection on a presumptive basis is not warranted.  The record does not establish that the Veteran was diagnosed with arthritis of the bilateral knees within one year after his discharge from service.

The record contains opinions from the Veteran's two treating physicians.  The first opinion is from Dr. P.J.P., the Veteran's orthopedic surgeon.  Dr. P.J.P. opined that the Veteran's in-service injury is a "reasonable cause" of the osteoarthritis of the knee.  See VA Treatment Records dated December 31, 2013.

The second opinion is from the Veteran's chiropractor, Dr. D.A.M.  In an August 2016 letter, Dr. D.A.M. opined that the Veteran's low back disability caused his bilateral knee disability.  In so finding, Dr. D.A.M. reasoned that the Veteran's low back disability led to the Veteran's left knee replacement in 2013.  After the left knee replacement, the Veteran's left leg was 7mm longer than his right leg; unequal leg lengths have caused issues with his pelvis, which has aggravated both of his knee joints by changing the normal biomechanics of the joints.  

Turning to the question of whether there is a nexus, or link, between the current bilateral knee disability and service or another service-connected disability, the Board finds that the evidence is, at least, in relative equipoise.  The Veteran's treating physicians have reviewed the Veteran's medical history and have found that the bilateral knee arthritis was either caused or aggravated by his in-service fall or now service-connected lumbar spine spondylolisthesis.  

In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for bilateral degenerative arthritis of the knee have been met.  The evidence, at a minimum, is in relative equipoise.  38 U.S.C.A. 5107 (b); 38 C.F.R. § 3.102.


ORDER

Service connection for spondylolisthesis of the lumbar spine is granted.

Service connection for bilateral degenerative arthritis of the knee is granted.




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


